SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (this “Agreement”), delivered March 9,
2016, confirms the following understandings and agreements between Mueller
Industries, Inc. (the “Company”) and Douglas J. Murdock (hereinafter referred to
as “you” or “your”).
In consideration of the promises set forth herein, you and the Company agree as
follows:
1.            Opportunity for Review; Acceptance.  You have twenty-one (21) days
from March 9, 2016 (the “Review Period”) to review and consider this Agreement. 
To accept this Agreement, and the terms and conditions contained herein, prior
to the expiration of the Review Period, you must execute and date this Agreement
where indicated below and return the executed copy of the Agreement to the
Company, to the attention of Christopher J. Miritello.  You acknowledge that, to
the extent there are changes made to the terms of this Agreement, whether they
are material or immaterial, the Review Period will not recommence. 
Notwithstanding anything contained herein to the contrary, this Agreement will
not become effective or enforceable for a period of seven (7) calendar days
following the date of its execution (the “Revocation Period”), during which time
you may revoke your acceptance of this Agreement by notifying Christopher J.
Miritello, in writing.  To be effective, the Company must receive such
revocation by no later than 5:00 p.m. on the seventh (7th) calendar day
following your execution of this Agreement.  Provided that the Agreement is
executed and you do not revoke it, the eighth (8th) day following the date on
which this Agreement is executed will be its effective date (the “Effective
Date”).  In the event of your failure to execute and deliver this Agreement
prior to the expiration of the Review Period, or if you otherwise revoke this
Agreement during the Revocation Period, this Agreement will be null and void and
of no effect, and the Company will have no obligations hereunder.
2.            Employment Status and Separation Payments.
(a)            You acknowledge your separation from employment with the Company
Group and from any other position you held as an officer, director, committee
member or otherwise of any member of the Company Group, effective as of March
11, 2016 (the “Termination Date”), and after the Termination Date you will not
represent yourself as being an employee, officer, director, agent or
representative of the Company or any other member of the Company Group.  For
purposes of this Agreement, the term “Company Group” will mean the Company and
its direct and indirect parent(s), subsidiaries and affiliates;
provided however, that for purposes of this paragraph 2, the term Company Group
will not include Tecumseh Products Company.
(b)            The Termination Date will be the termination date of your
employment for purposes of participation in and coverage under all benefit plans
and programs sponsored by or through the Company and any other member of the
Company Group, except as otherwise provided herein.  Within ten (10) business
days following the Termination Date, you will be paid for any amounts and
benefits you are entitled to receive under any tax-qualified or non-qualified
plans maintained by the Company and any other member of the Company Group and in
which you participate in accordance with the terms of each such plan and
applicable law.
(c)            In consideration of your release and waiver of claims set forth
in
 

--------------------------------------------------------------------------------

paragraph 3 below, and subject to your execution and non-revocation of this
Agreement and your compliance with paragraph 8 of this Agreement, the Company
will provide you with a lump sum cash payment in an amount equal to $400,000
(the “Consideration”), payable on the first regularly scheduled payroll date
following the Effective Date, subject to reduction to satisfy all applicable
federal, state and local withholding tax obligations.  You acknowledge and agree
that in the event that you breach paragraph 8 of this Agreement, you will be
required to disgorge to the Company all amounts received pursuant to this
Agreement.
(d)            You acknowledge and agree that the payment(s) and other benefits
provided pursuant to this paragraph 2 are in full discharge of any and all
liabilities and obligations of the Company or any other member of the Company
Group to you, monetarily or with respect to employee benefits or otherwise,
including but not limited to any and all obligations arising under any alleged
written or oral employment agreement, policy, plan or procedure of the Company
or any other member of the Company Group and/or any alleged understanding or
arrangement between you and the Company or any other member of the Company
Group (other than claims for accrued and vested benefits under an employee
benefit, insurance, or pension plan (excluding any employee benefit plan
providing severance or similar benefits), subject to the terms and conditions of
such plan(s)).  For the avoidance of doubt, you hereby acknowledge and agree
that, with respect to (i) options to purchase shares of the Company’s common
stock (“Options”) and shares of restricted common stock (“Restricted Stock”)
previously granted to you, as of the Termination Date, (x) vesting with respect
to your unvested shares of Restricted Stock will immediately cease, and such
unvested shares of Restricted Stock will immediately be forfeited for no
consideration, and (y) your vested, unexercised Options will expire.
3.            Release and Waiver of Claims.
(a)            As used in this Agreement, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.
(b)            For and in consideration of the payments and benefits described
in paragraph 2 above, and other good and valuable consideration, you, for and on
behalf of yourself and your heirs, administrators, executors and assigns,
effective the date hereof, do fully and forever release, remise and discharge
each member of the Company Group and their successors and assigns, together with
their respective officers, directors, partners, shareholders, employees and
agents (collectively, the “Company Parties”) from any and all claims whatsoever
up to the date hereof which you had, may have had, or now have against the
Company Parties, whether known or unknown, for or by reason of any matter, cause
or thing whatsoever, including any claim arising out of or attributable to your
employment or the termination of your employment with the Company, whether for
tort, breach of express or implied employment contract, intentional infliction
of emotional distress, wrongful termination, unjust dismissal, defamation, libel
or slander, or under any federal, state or local law dealing with discrimination
based on age, race, sex, national origin, handicap, religion, disability or
sexual orientation.  This release of claims includes, but is not limited to, all
claims arising under the Age Discrimination in Employment Act (“ADEA”), Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Civil Rights Act of 1991, the Family and Medical Leave Act, and the Equal
 
-2-

--------------------------------------------------------------------------------

Pay Act, each as may be amended from time to time, and all other federal, state
and local laws, the common law and any other purported restriction on an
employer’s right to terminate the employment of employees.  The parties intend
the release contained herein to be a general release of any and all claims to
the fullest extent permissible by law.
(c)            You acknowledge and agree that as of the date you execute this
Agreement, you have no knowledge of any facts or circumstances that give rise or
could give rise to any claims under any of the laws listed in the preceding
paragraph.
(d)            By executing this Agreement, you specifically release all claims
relating to your employment and its termination under ADEA, a United States
federal statute that, among other things, prohibits discrimination on the basis
of age in employment and employee benefit plans.
(e)            Notwithstanding the foregoing, nothing in this Agreement will be
a waiver of: (i) your rights with respect to payment of amounts under this
Agreement, (ii) your right to benefits due to terminated employees under any
employee benefit plan of the Company or any other member of the Company Group in
which you participated (excluding any severance or similar plan or policy), in
accordance with the terms thereof (including your rights to elect COBRA
coverage), (iii) any claims that cannot be waived by law (including any
non-waivable right to file a charge with the U.S. Department of labor, the U.S.
Equal Employment Opportunity Commission or similar state agency) or any claims
(including under ADEA) that arise after the date of this Agreement; or (iv) your
right of indemnification as provided by, and in accordance with the terms of,
applicable law, the Company’s by-laws or otherwise.
(f)            You acknowledge and agree that by virtue of the foregoing, you
have waived any relief available to you (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in this paragraph 3.  Therefore you agree that you will
not accept any award or settlement from any source or proceeding (including but
not limited to any proceeding brought by any other person or by any government
agency) with respect to any claim or right waived in this Agreement.
4.            Knowing and Voluntary Waiver.  You expressly acknowledge and agree
that you:
(a)            Are able to read the language, and understand the meaning and
effect, of this Agreement;
(b)            Have no physical or mental impairment of any kind that has
interfered with your ability to read and understand the meaning of this
Agreement or its terms, and that you are not acting under the influence of any
medication, drug or chemical of any type in entering into this Agreement;
(c)            Are specifically agreeing to the terms of the release contained
in this Agreement because the Company has agreed to pay you the Consideration,
which the Company has agreed to provide because of your agreement to accept it
in full settlement of all possible claims you might have or ever had, and
because of your execution of this Agreement;
(d)            Acknowledge that but for your execution of this Agreement, you
would
 
-3-

--------------------------------------------------------------------------------

not be entitled to the Consideration;
(e)            Understand that, by entering into this Agreement, you do not
waive rights or claims under ADEA that may arise after the date you execute this
Agreement;
(f)            Had or could have the entire Review Period in which to review and
consider this Agreement, and that if you execute this Agreement prior to the
expiration of the Review Period, you have voluntarily and knowingly waived the
remainder of the Review Period;
(g)            Were advised to consult with your attorney regarding the terms
and effect of this Agreement; and
(h)            Have signed this Agreement knowingly and voluntarily.
5.            No Suit.  You represent and warrant that you have not previously
filed, and to the maximum extent permitted by law agree that you will not file,
a complaint, charge or lawsuit against any of the Company Parties regarding any
of the claims released herein.  If, notwithstanding this representation and
warranty, you have filed or file such a complaint, charge or lawsuit, you agree
that you will cause such complaint, charge or lawsuit to be dismissed with
prejudice and will pay any and all court costs and attorneys’ fees incurred by
the Company Group parties against which any such suit is brought.
6.            Non-Disparagement.  You agree that you will make no disparaging or
defamatory comments regarding any member of the Company Group or their
respective current or former directors, officers or employees in any respect or
make any comments concerning any aspect of your relationship with any member of
the Company Group or the conduct or events which precipitated your termination
of employment from any member of the Company Group.  Your obligations under this
paragraph 6 will not apply to disclosures required by applicable law, regulation
or order of a court or governmental agency.
7.            Cooperation.  You agree that you will provide reasonable
cooperation to the Company and/or any other member of the Company Group and its
or their respective counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during your
employment with the Company in which you were involved or of which you have
knowledge.  The Company agrees to reimburse you for reasonable out-of-pocket
expenses incurred at the request of the Company with respect to your compliance
with this paragraph.  You further agree that, in the event you are subpoenaed by
any person or entity (including, but not limited to, any government agency) to
give testimony or provide documents (in a deposition, court proceeding or
otherwise) which in any way relates to your employment by the Company, you will
give prompt notice of such request to Christopher J. Miritello (or his successor
or designee) and will make no disclosure until the Company has had a reasonable
opportunity to contest the right of the requesting person or entity to such
disclosure.
8.            Confidential Information, Non-Competition and Non-Solicitation. 
You hereby acknowledge that the execution of this Agreement does not alter your
obligations to any member of the Company Group under any confidentiality,
non-compete, non-solicitation, invention assignment, or similar agreement or
arrangement to which you are a party with any member of the Company Group
(including, without limitation, the obligations set forth your Employee
 
-4-

--------------------------------------------------------------------------------

Confidentiality, Non-Competition & Non-Solicitation Agreement, dated July 25,
2008), which obligations are hereby incorporated into this Agreement and will
survive the termination of your employment with the Company, and you hereby
acknowledge, reaffirm and ratify your continuing obligations pursuant to such
agreements or arrangements; provided, however, that the Company hereby
acknowledges and agrees that your provision of services to Tecumseh Products
Company following the Termination Date will not constitute a breach of such
obligations.  You further hereby acknowledge that your continued compliance with
these obligations is a condition of your receiving the Consideration described
in paragraph 2 above.  Additionally, as a condition of your receiving the
Consideration described in paragraph 2 above, you agree (i) that for a period of
twelve (12) months following the Termination Date, you will not accept
employment with or provide services to any company or business that competes
with the Company Group; provided, however, that the Company hereby acknowledges
and agrees that your provision of services to Tecumseh Products Company
following the Termination Date will not constitute a breach of such obligation;
and (ii) that for a period of twenty-four (24) months following the Termination
Date, you will not directly or indirectly, hire, solicit, recruit, or induce any
employee or prospective employee of the Company Group to work on behalf of any
entity outside the Company Group.
9.            Return of Property.  You agree that you will promptly return to
the Company all property belonging to the Company, including but not limited to
all proprietary and/or confidential information and documents (including any
copies thereof) in any form belonging to the Company, cell phone, Blackberry,
beeper, keys, card access to the building and office floors, Employee Handbook,
phone card, computer user name and password, disks and/or voicemail code.  You
further acknowledge and agree that the Company will have no obligation to
provide the Consideration referred to in paragraph 2 above unless and until you
have satisfied all your obligations pursuant to this paragraph.
10.            Non-Admission.  Nothing contained in this Agreement will be
deemed or construed as an admission of wrongdoing or liability on the part of
you or any member of the Company Group.
11.            Governing Law; Jurisdiction.  EXCEPT WHERE PREEMPTED BY FEDERAL
LAW, THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH FEDERAL
LAW AND THE LAWS OF THE STATE OF TENNESSEE, APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THAT STATE.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING UNDER
OR IN CONNECTION WITH THIS AGREEMENT.
12.            General Provisions.  This Agreement constitutes the entire
understanding and agreement of the parties hereto regarding the termination of
your employment.  This Agreement supersedes all prior negotiations, discussions,
communications, understandings and agreements between the parties relating to
the subject matter of this Agreement.  If any provision of this Agreement will
be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision will be of no force and effect.  The illegality or
unenforceability of such provision, however, will have no effect upon and will
not impair the enforceability of any other provision of this Agreement.  The
provisions of this Agreement will inure to the benefit of your heirs, executors,
administrators, legal personal representatives and assigns and will be
 
-5-

--------------------------------------------------------------------------------

binding upon your heirs, executors, administrators, legal personal
representatives and assigns.  The section or paragraph headings or titles in
this Agreement are for convenience of reference only and will not be deemed a
part of this Agreement.  This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which will constitute one and the
same instrument.
*            *            *
-6-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.



 
MUELLER INDUSTRIES, INC.
 
 
By:
/s/ Gregory L. Christopher                                  
Name:  Gregory L. Christopher
   
Title:  Chief Executive Officer
 
          /s/ Douglas J. Murdock                                                
Douglas J. Murdock
 
Dated:  March 11, 2016
     
(Not to be signed before the Termination Date)

 
 
 
 


[Signature page to Murdock Separation and Release Agreement]
 